Clifford F. Brown, J.,
dissenting. I dissent vigorously to today’s decision on several grounds.
First, I must again express my strenuous disapproval of the so-called “some evidence” test which is once again used as an excuse for upholding an order of the Industrial Commission which should not withstand judicial review. I have voiced my dislike for this phraseology on many previous occasions, and I will continue to do so as long it persists. See, e.g., Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147, 149-150 (Clifford F. Brown, J., concurring), and cases cited therein.
The inanity of this meaningless “some evidence” jargon lies partly in the manner of its genesis. It cropped up overnight like a weed, first finding expression in State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77 [14 O.O.3d 275]. The origin of this “rule” is obscure at best. It certainly did not find its beginnings in any reasoned judicial analysis or sound legal precedent. Humble was the first case to use this phraseology; it cited as authority State, ex rel. General Motors Corp., v. Indus. Comm. (1975), 42 Ohio St. 2d 278, 283 [71 O.O.2d 255]. No reference can be gleaned anywhere in General Motors to this “some evidence” standard. However, once it found its first, unsupported expression, it immediately gained favor with that faction of this court which is most inclined to pro*126tect the interests of employers over those of employees. Soon this nonsensical phraseology elevated to a legal standard had grown by leaps and bounds until it permeated and rotted the case law in this area. Its popularity is due to its convenient, unlimited flexibility which too often has the effect of validating arbitrary, capricious and unreasonable orders of the commission. The phrase “some evidence” has come to mean “any evidence, no matter how trivial, unreliable, insubstantial or irrelevant.” In short, it is a legally unjustifiable, rashly formulated and much-abused standard which robs this court of any meaningful role of judicial review in these cases.
I am fully aware that cases exist which use the “some evidence” phraseology and in which I concurred, a stance which some might say is inconsistent with my long-held belief in its worthlessness. One example is State, ex rel. G F Business Equip., Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446 [20 O.O.3d 379]. I would emphasize that G F Business Equip, was decided when I had been a member of this court for only about six months. At that point, I was as yet unaware of the potential for abuse which the “some evidence” jargon represented. In and of itself, the “some evidence”' standard is inoffensive; it is its continued misuse to which I object. My first realization of the incessant abuse of the standard is evidenced in my dissent to State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165, 170-172 [22 O.O.3d 400], a case decided over six months after G F Business Equip. If later cases exist which utilize the “some evidence” phraseology and with which I concurred, the appearance of inconsistency is explained by the fact that, in such cases, I felt that the result reached was justified regardless of the standard used.2 In any event, my position on the “some evidence” jargon has been clear and unwavering for years. See, e.g. Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147, 149-150 (Clifford F. Brown, J., concurring), and cases cited therein; State, ex rel. Commercial Lovelace Motor Freight, Inc., v. Lancaster (1986), 22 Ohio St. 3d 191, 195 (Clifford F. Brown, J., concurring).
I turn now to the plurality’s analysis of the evidence in this case, which I find to be untenable for the following reasons.
The order of the Industrial Commission in this cause reads as follows:
“The District Hearing Officer finds that the claimant is no longer Temporarily and Totally disabled and can partially return to his former position of employment.
“Temporary Partial Compensation to be awarded at 20% impairment *127from February 9, 1982, through May 1, 1983, inclusive, and to continue on submission of wage statements.
“Based on the medical reports of Drs. Kraus, Casiano and Ceramella.”
This court has held that “[ujnder R.C. 4123.56 temporary total disability is defined as a disability which prevents a worker from returning to his former position of employment.” State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630 [23 O.O.3d 518], syllabus.
The court below found, and I fully agree, that none of the three medical reports cited by the commission actually supports its order finding that appellee is no longer temporarily and totally disabled as that term is defined in Ramirez. I am mystified by the commission’s citation of its reliance on the reports of Drs. Casiano and Ceramella, and the plurality’s apparent acceptance thereof. Both of these reports unequivocally conclude that appellee remained temporarily and totally disabled. Specifically, the most recent report of Dr. Casiano, dated October 18, 1983, concludes that “this patient is temporarily and totally disabed [sic] and is unable to perform his job of lifting and laying bricks.” The report of Dr. Ceramella, dated January 25, 1983, concludes that “this patient is temporarily and totally disabled and unable to return to his former position of employment and will remain so for seven [7] to eight [8] months.”
The report of Dr. Kraus is equally unsupportive of the order in question. Dr. Kraus examined appellee on December 27,1982, and stated in his report that “as of the time of my examination of [that date] this claimant was not temporarily and totally disabled.” But the period for which appellee was seeking benefits for such disability began over eleven months earlier, on February 8, 1982. Thus, Dr. Kraus’ report is not probative regarding appellee’s extent of impairment prior to December 27, 1982, and cannot support an order finding that appellee could have returned to work before that date.
I also find Dr. Kraus’ report unreliable in its conclusion that appellee was capable of returning to his former employment, which Dr. Kraus described as “handling bricks.” Actually, appellee’s position required him to lift as much as 64,000 pounds of bricks in a single workday. Given Dr. Kraus’ statement in his report that appellee’s wrist still showed signs of swelling and pain in movement, even though minimal,3 his conclusion that *128appellee nevertheless could return to his former position is simply not reliable.
Thus, none of the evidence cited by the commission in its order constitutes probative evidence in support thereof, and the order is an abuse of discretion. See State, ex rel. Hutton, v. Indus. Comm. (1972), 29 Ohio St. 2d 9 [58 O.O. 2d 66].
Accordingly, based on the foregoing, I would affirm the judgment of the court of appeals and issue a writ of mandamus directing the commission to order appellant to pay appellee temporary total disability benefits.

 In fact, a review of the G F Business Equip, case reveals that the only evidence cited therein concluded unequivocally that the claimant was permanently and totally disabled as a result of work-related chronic bronchitis and emphysema. The commission’s order granting him benefits for permanent total disability was not only supported by some evidence; it was clearly supported by all the evidence. Thus, G F Business Equip, was not typical in that the "some evidence” standard was not used therein in a distorted attempt to uphold an unjust and unreasonable order by resorting to trifling scraps of non-evidence.


 The report of Dr. Kraus states that “on the basis of the essentially negative physical examination as well as the negative X-ray examination and the absence of objective physical findings except for the presence of the three-inch scar Minimal Swelling of the Right Wrist as well as a full range of active and passive motion of the right forearm, wrist and hand with minimal pain, I am forced to conclude that this claimant has made a good recovery from the allowed injury * * *.
“Based upon my physical and X-ray findings, I would conclude that this individual is capable of returning to his former employment which consists of handling bricks. In spite of the fact that he continues to complain of some mild discomfort, I do not think this should prevent him from performing such activity. Therefore, I conclude that as of the time of my ex*128amination of December 17, 1982, this claimant was not temporarily and totally disabled. Based upon my physical finding, his complaint and the X-ray findings, it is my conclusion that this claimant has a low degree of temporary partial disability of approximately twenty-percent (20%).”